2018 WI 94

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2016AP1897-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Thad W. Jelinske, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Thad W. Jelinske,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST JELINSKE

OPINION FILED:          September 12, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                             2018 WI 94
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.    2016AP1897-D


STATE OF WISCONSIN                                :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Thad W. Jelinske, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
            Complainant,
                                                                    SEP 12, 2018
      v.
                                                                       Sheila T. Reiff
                                                                    Clerk of Supreme Court
Thad W. Jelinske,

            Respondent.




      ATTORNEY     disciplinary          proceeding.         Attorney's           license

suspended.



      ¶1    PER CURIAM.         We review the report and recommendation

of Referee Jonathan V. Goodman, which approves a stipulation

between    Attorney     Thad    W.    Jelinske   and     the     Office      of    Lawyer

Regulation (OLR) by which Attorney Jelinske pled no contest to

15 of the 23 allegations of misconduct in the OLR's complaint.

Consistent     with      the     parties'        stipulation,          the        referee

recommended      that    this        court   suspend        Attorney        Jelinske's
Wisconsin law license for 18 months, retroactive to October 16,
                                                                 No.    2016AP1897-D



2017.      The referee further recommended that Attorney Jelinske be

assessed the full costs of the proceeding, which are $13,032.92

as of August 13, 2018.         The OLR does not seek the payment of

restitution.

      ¶2     Because   no   appeal   has      been      filed,   we    review   this

matter pursuant to SCR 22.17(2)1.                 We agree with the parties'

stipulation and the referee's determination that the allegations

of   the    disciplinary    complaint       and   the    information     contained

within the over two-dozen exhibits to the parties' stipulation

provide an adequate factual basis for Attorney Jelinske's no

contest pleas.      We also agree with the referee's determination

that Attorney Jelinske engaged in numerous forms of professional

misconduct, and that the seriousness of this misconduct warrants

an 18-month suspension of his law license.                   We part ways with

the referee in holding that, under the circumstances present

here, the suspension of Attorney Jelinske's law license should

not be backdated to October 16, 2017, but rather should be made

effective as of the date of this decision.                       We impose full
costs.     No restitution was sought and none is ordered.



      1
          SCR 22.17(2) provides:

           If no appeal is filed timely, the supreme court
      shall review the referee's report; adopt, reject or
      modify the referee's findings and conclusions or
      remand the matter to the referee for additional
      findings;   and   determine  and   impose  appropriate
      discipline.   The court, on its own motion, may order
      the parties to file briefs in the matter.


                                        2
                                                                   No.     2016AP1897-D



     ¶3     The OLR complaint alleged, and the referee found based

on the parties' stipulation,2 the following facts.

     ¶4     Attorney      Jelinske      was     admitted   to    practice     law   in

Wisconsin in 1986.         At all relevant times, he was a partner and

head of the commercial litigation department at a law firm in

Milwaukee.       He has no disciplinary history.

     ¶5     In    July    2001,      Attorney    Jelinske's      firm    prepared    a

revocable trust and pour-over will for R.S.M., who had been a

client of the firm for many years.

     ¶6     R.S.M. died on August 1, 2011.                 R.S.M.'s will named

Attorney Jelinske as the personal representative of the estate

and successor trustee, and named Attorney Jelinske's law partner

as an alternative personal representative and trustee.

     ¶7     Attorney           Jelinske       commenced     informal          probate

proceedings in Waukesha County Circuit Court, despite having no

experience in probating estates.                 The court appointed Attorney

Jelinske as the personal representative of the estate, and the

will was admitted to probate.
     ¶8     The    estate      was   insolvent.       R.S.M.     died    owing    over

$3,000,000 to one particular bank alone.

     ¶9     During       the    probate    proceedings,         Attorney     Jelinske

wrote checks from the estate account for personal expenditures

for such things as shoes, shoe repairs, clothing, and credit

card expenses.


     2
         See n.3, infra.


                                          3
                                                                      No.        2016AP1897-D



       ¶10     During the probate proceedings, Attorney Jelinske and

the firm arranged for the firm to loan the estate $238,755.43 in

order to pay off a mortgage on R.S.M.'s home, as the mortgage

was in danger of foreclosure.                 Attorney Jelinske, on behalf of

the estate, executed a promissory note in favor of the firm with

an    interest       rate   of   eight    percent.        The    terms      of    the    note

included a "success fee" to the firm of one-third of the net

proceeds from the sale of the home.                  Attorney Jelinske arranged

for the sale of the home for $395,000.                           From the proceeds,

Attorney Jelinske repaid the firm the amount of the loan, plus a

$42,173.22 "success fee," plus $1,117.42 in accrued interest,

leaving net proceeds to the estate of $84,348.44.                                  Attorney

Jelinske       did    not    obtain      approval    from       the   court        for    the

transactions involving the home.

       ¶11     R.S.M.'s estate included an interest in a hair salon.

The    salon    was    in    default     on   a   commercial      lease.           Attorney

Jelinske arranged for a sale of the salon.                      He double-billed the

estate in the amount of $4,700 for legal services related to
this sale.         He also converted to his own use $834.61 of funds

from    an   estate     bank      account     that   he   had    created         to   manage

payments to R.S.M.'s business interests, including the salon.

This misappropriation created a negative balance in the estate

account      and     triggered     a    non-sufficient      funds     fee,        which   he

covered by transferring funds from another account associated

with R.S.M.'s estate.

       ¶12     Attorney Jelinske also converted to his own use two
payments——$573.61           and        $1,565.52——from      two       separate           life
                                              4
                                                                     No.     2016AP1897-D



insurance policies held by R.S.M.                   Attorney Jelinske deposited

the $573.61 insurance check into the estate account and, using a

counter check which he endorsed as the personal representative,

withdrew that same amount in cash.                   Attorney Jelinske endorsed

the $1,565.52 insurance check as the personal representative and

deposited        the   funds    directly     into   his    own   checking      account.

Attorney Jelinske did not maintain complete and accurate records

regarding these disbursements.

       ¶13       Contrary to Wis. Stat. § 857.05(3) (2013-14),3 Attorney

Jelinske billed R.S.M.'s estate for both personal representative

fees       and   attorney      fees   even   though       R.S.M.'s    will     did   not

authorize dual fees.             By September 2013, Attorney Jelinske had

billed the estate approximately $167,463 in legal fees.                           After

payment to Attorney Jelinske and the firm for legal fees, only

$174,885.58 remained available to distribute to creditors.




       3
       All references to the Wisconsin Statutes are to the 2013-
14 version unless otherwise noted.

       Wis. Stat. § 857.05(3) provides:

             ATTORNEY FEES AND COMMISSIONS. If  the  personal
       representative or any law firm with which the personal
       representative is associated also serves as attorney
       for the decedent's estate, the court may allow him or
       her either executor's commissions, (including sums for
       any extraordinary services as set forth in sub. (2))
       or attorney fees. The court may allow both executor's
       commissions and attorney fees, and shall allow both if
       the will of the decedent authorizes the payments to be
       made.


                                             5
                                                                 No.     2016AP1897-D



       ¶14   In October 2013, Attorney Jelinske filed an inventory

in     the        probate     proceedings       that         contained        several

misrepresentations.          The inventory did not accurately account

for the life insurance funds that he had converted to his own

use; it omitted the net proceeds from the sale of the hair

salon; and it failed to disclose that he had double-billed the

estate for his work regarding the sale of the salon.

       ¶15   In    June     2014,   Attorney    Jelinske       filed     an     estate

account      in   the     probate   proceedings       that    contained       several

misrepresentations.          He classified as "personal representative

fees" the $834.61 amount that he had converted from the estate

bank   account      used    to   manage   payments      to    R.S.M.'s        business

interests.        He similarly classified as "personal representative

fees" the $1,565.52 distribution from R.S.M.'s life insurance

policy that he deposited directly into his own checking account.

Attorney Jelinske also omitted the fact that he had double-

billed the estate for his work in handling the hair salon sale.

       ¶16   The main creditor bank of the estate eventually began
litigation against Attorney Jelinske and his law firm.                           At a

deposition, Attorney Jelinske falsely denied that certain checks

he wrote from the estate account were for personal expenses.                       He

also falsely denied knowing about both the existence of the

estate bank account that he had created to manage payments to

R.S.M.'s     business       interests,    and   the    purpose     of     the    fund

transfer that he made to cover the negative balance in that

account caused by his misappropriation of funds.


                                          6
                                                                     No.     2016AP1897-D



      ¶17     During an ensuing trial to the circuit court, Attorney

Jelinske       falsely      testified      about     the      nature       of   certain

expenditures he made from estate funds.                  He also claimed that he

did not recall seeing the distribution check from R.S.M.'s life

insurance policy that he had deposited into his own checking

account.

      ¶18     At     the   conclusion    of    the   trial,    the     court    removed

Attorney Jelinske as personal representative and found that he

had       violated    his    fiduciary        obligation      to   the      estate    by

converting estate assets to his own use and by arranging for the

roughly $42,000 "success fee" in connection with his law firm's

sale of R.S.M.'s home.

      ¶19     After the trial, the parties litigated the creditor

bank's entitlement to attorney's fees and costs.                     According to a

hearing transcript attached to the parties' stipulation,4 the

circuit court described R.S.M.'s estate as having become "mired

in    a    morass     of    self-dealing       ethical     lapses"     and      "conduct

amounting to conversion."          The circuit court found that Attorney
Jelinske "was not truthful in portions of his testimony," and

that he made a "continued effort to evade responsibility."                           The

circuit court described Attorney Jelinske's conduct throughout

the administration of the estate and the subsequent trial as


      4
       We read the referee's report, which approves the parties'
stipulation, as having implicitly incorporated the information
contained in the exhibits that the parties attached to the
stipulation to help serve as the factual basis for Attorney
Jelinske's no contest pleas.


                                           7
                                                                    No.    2016AP1897-D



"shocking"     and    "reek[ing]        of   bad     faith"     and       "delinquent

dishonesty."      In a subsequent written order, also attached to

the parties' stipulation, the circuit court wrote that Attorney

Jelinske     "engaged     in     shocking    bad    faith     conduct       including

obstruction of discovery, deliberate misrepresentation, self[-]

dealing, unethical conduct, conversion, false statements[,] and

less than truthful statements to the Court."

    ¶20    During the ensuing OLR investigation against Attorney

Jelinske, Attorney Jelinske made various misrepresentations to

the OLR.

    ¶21    The parties stipulated and the referee concluded that

Attorney Jelinske's conduct, described above, amounted to the

following forms of professional misconduct:

       By paying personal expenses out of fiduciary funds and

        failing      to   keep    all   of   the     estate    funds       in   trust,

        Attorney      Jelinske      violated       former     SCR    20:1.15(j)(l)5

        (Count 1).



    5
       Effective July 1, 2016, substantial changes were made to
Supreme Court Rule 20:1.15, the "trust account rule." See S. Ct.
Order 14-07, (issued Apr. 4, 2016, eff. July 1, 2016). Because
the conduct underlying this case arose prior to July 1, 2016,
unless otherwise indicated, all references to the supreme court
rules will be to those in effect prior to July 1, 2016.

    Former SCR 20:1.15(j)(1) provided:

         A lawyer shall hold in trust, separate from the
    lawyer's own funds or property, those funds or that
    property of clients or 3rd parties that are in the
    lawyer's possession when acting in a fiduciary
    capacity that directly arises in the course of, or as
                                                   (continued)
                                         8
                                                                    No.    2016AP1897-D



       By,    on   behalf   of    the       estate,    entering      into      a    loan

        agreement     with   his    law       firm     that   was     a    prohibited

        transaction     under      Wis.       Stat.     § 860.13,6             Attorney

        Jelinske violated SCR 20:8.4(f)7 (Count 2).

       By    double-billing      the    estate      for   certain        legal     work,

        Attorney Jelinske violated SCR 20:1.5(a)8 (Count 6).

    a result of, a lawyer-client                     relationship         or    by
    appointment of a court.
    6
        Wis. Stat. § 860.13 provides:

         Who not to be purchaser, mortgagee or lessee
    without court approval. The personal representative
    may not be interested as a purchaser, mortgagee, or
    lessee of any property in the estate unless the
    purchase, mortgage, or lease is made with the written
    consent of the persons interested and of the guardian
    ad litem for minors and individuals adjudicated
    incompetent or with the approval of the court after
    petition    and   hearing  on    notice   given  under
    s. 879.03 to all persons interested, or unless the
    will of the decedent specifically authorizes the
    personal   representative  to   be   interested as   a
    purchaser, mortgagee, or lessee.
    7
       SCR 20:8.4(f) provides:  "It is professional misconduct
for a lawyer to violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."
    8
        SCR 20:1.5(a) provides:

         A lawyer shall not make an agreement for, charge,
    or collect an unreasonable fee or an unreasonable
    amount for expenses. The factors to be considered in
    determining the reasonableness of a fee include the
    following:

         (1) the time and labor required, the novelty and
    difficulty of the questions involved, and the skill
    requisite to perform the legal service properly;

                                                                          (continued)
                                         9
                                                   No.    2016AP1897-D



   By misappropriating funds held in fiduciary accounts and

    misappropriating   insurance   proceeds     belonging    to   the

    estate,     Attorney      Jelinske        violated        former

    SCR 20:1.15(j)(1) (Counts 8, 10, 11).

   By failing to maintain complete and accurate records of

    disbursements involving life insurance proceeds and other

    funds belonging to fiduciary accounts, Attorney Jelinske

    violated former SCR 20:1.15(j)(5)9 (Count 9).



     (2) the likelihood, if apparent to the client,
that the acceptance of the particular employment will
preclude other employment by the lawyer;

     (3) the fee customarily charged in the locality
for similar legal services;

       (4) the amount involved and the results obtained;

     (5) the time limitations imposed by the client or
by the circumstances;

     (6) the nature and length       of   the    professional
relationship with the client;

     (7) the experience, reputation, and ability of
the lawyer or lawyers performing the services; and

       (8) whether the fee is fixed or contingent.
9
    Former SCR 20:1.15(j)(5) provided:

     For each fiduciary account, the lawyer shall
retain records of receipts and disbursements as
necessary to document the transactions. The lawyer
shall maintain all of the following:

       a. all monthly or other periodic statements
          provided by the financial institution to the
          lawyer or law firm; and

                                                         (continued)
                            10
                                                                 No.       2016AP1897-D



        By    disbursing    cash     out   of   funds   held    in    a    fiduciary

         account, Jelinske violated former SCR 20:1.15(j)(3)a.10

         (Count 12).

        By converting estate assets to his own use and denying

         having    done     so   in   his    deposition,       Attorney      Jelinske

         violated SCR 20:8.4(c)11 (Counts 13 and 20).

        By paying himself both a personal representative's fee

         and      attorney's      fees,       Attorney     Jelinske          violated

         SCR 20:8.4(f) (Count 14).

        By knowingly making false statements of fact in sworn

         estate     accountings       filed      with    the    court,       Attorney

         Jelinske violated SCR 20:3.3(a)(1)12 (Counts 15 and 17).



              b. all transaction records, including canceled or
                 imaged checks, passbooks, records of electronic
                 fund transactions, duplicates of any instrument
                 issued by the financial institution from funds
                 held in the account, duplicate deposit slips
                 identifying the source of any deposit, and
                 duplicate withdrawal slips identifying the
                 purpose of any withdrawal.
    10
       Former SCR 20:1.15(j)(3)a. provided: "No disbursement of
cash shall be made from a fiduciary account or from a deposit to
a fiduciary account, and no check shall be made payable to
'Cash.'"
    11
       SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
    12
       SCR 20:3.3(a)(1) provides: "A lawyer shall not knowingly
make a false statement of fact or law to a tribunal or fail to
correct a false statement of material fact or law previously
made to the tribunal by the lawyer."


                                        11
                                                               No.        2016AP1897-D



         By testifying falsely in court about his use of estate

          funds for his own personal expenses, Attorney Jelinske

          violated SCR 20:3.3(a)(3)13 (Count 21).

         By making false representations to the OLR in connection

          with    the   grievance     investigation,        Attorney        Jelinske

          violated SCR 22.03(6)14 as enforced via SCR 20:8.4(h)15

          (Count 23).

    ¶22     On    the   basis    of   this   professional     misconduct,         the

parties    stipulated       to   an   18-month     suspension        of     Attorney

Jelinske's       license,   retroactive      to   October    16,     2017.        The

referee adopted that stipulation as his recommendation to the


    13
          SCR 20:3.3(a)(3) provides:

    A lawyer shall not knowingly offer evidence that the
    lawyer knows to be false.    If a lawyer, the lawyer's
    client, or a witness called by the lawyer, has offered
    material evidence and the lawyer comes to know of its
    falsity, the lawyer shall take reasonable remedial
    measures, including, if necessary, disclosure to the
    tribunal.   A lawyer may refuse to offer evidence,
    other than the testimony of a defendant in a criminal
    matter that the lawyer reasonably believes is false.
    14
       SCR   22.03(6)  provides:     "In   the  course  of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
    15
       SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."


                                        12
                                                                            No.        2016AP1897-D



court.        He stated in his report that an 18-month suspension is

justified by precedent; namely, In re Disciplinary Proceedings

Against Meisel, 2017 WI 40, 374 Wis. 2d 655, 893 N.W.2d 558 (18-

month suspension for 15 counts of stipulated misconduct, which

included converting approximately $175,000 from two estates and

two guardianship proceedings and engaging in misrepresentation;

mitigating factors included attorney's serious medical condition

and other personal and financial issues, as well as attorney's

lack     of    prior     discipline);             In   re    Disciplinary          Proceedings

Against Voss, 2014 WI 75, 356 Wis. 2d 382, 850 N.W.2d 190 (18-

month suspension for 11 counts of stipulated misconduct, which

included converting over $48,000 of client's funds and engaging

in misrepresentation; attorney's disciplinary history consisted

of   one      private    reprimand          and    one      public    reprimand);          In    re

Disciplinary        Proceedings         Against           Losby,      2008 WI 8,     306
Wis. 2d 303, 743 N.W.2d 819 (18-month suspension for 10 counts

of   misconduct        arising   out        of     work     in   three      estate       matters,

including failing to act with due diligence, taking funds to
which         attorney     was        not          entitled,         and      engaging           in

misrepresentation; attorney had no prior discipline).

       ¶23     A referee's findings of fact are affirmed unless they

are clearly erroneous.               Conclusions of law are reviewed de novo.

See In re Disciplinary Proceedings Against Eisenberg, 2004 WI
14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                            The court may impose

whatever       sanction    it    sees        fit       regardless      of    the        referee's

recommendation.          See    In     re     Disciplinary           Proceedings          Against
Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.
                                                 13
                                                                  No.        2016AP1897-D



      ¶24   After careful review of the matter, we conclude that

the   record     supports    the    referee's      findings     of       fact.         In

particular, we conclude that the admitted allegations of the

complaint and the over two-dozen exhibits attached to parties'

stipulation provide an ample factual basis for the referee's

findings.    We therefore adopt them.

      ¶25   We   further     conclude     that    the    record      supports         the

referee's legal conclusions that Attorney Jelinske engaged in

multiple counts of misconduct.           We therefore adopt them.

      ¶26   Having    accepted     the   referee's      findings        of    fact    and

conclusions of law, we turn to the appropriate discipline for

Attorney Jelinske's misconduct.           While no two disciplinary cases

are identical, we agree with the referee that our decisions in

Meisel, Voss, and Losby support the referee's recommendation for

an 18-month suspension.           Like Attorney Jelinske, the respondent

attorneys in those cases mishandled considerable sums of money

and engaged in various forms of misrepresentation to conceal

their behavior.        Also like Attorney Jelinske, the respondent
attorneys in those cases had never before been suspended from

legal practice, yet they received lengthy, 18-month suspensions

for their serious misconduct.                 The facts here easily justify

such a suspension.

      ¶27   Indeed,    an   18-month     suspension,      on   these         facts,    is

modest——particularly given the pointedly critical circuit court

findings     regarding      Attorney     Jelinske's      conduct         during       the

probate     proceedings     and    related       litigation.            If     Attorney
Jelinske had been previously disciplined, a longer suspension
                                         14
                                                                       No.        2016AP1897-D



would be necessary.           We remind Attorney Jelinske that the court

may   impose    progressively         severe       sanctions      when       an     attorney

engages in repeated misconduct.                 We impose the sanction to which

the   parties      stipulated     with       the      expectation       that        Attorney

Jelinske will not commit future misconduct subjecting him to

additional discipline.

      ¶28    However, we part ways with the parties and the referee

in holding that Attorney Jelinske's license suspension should be

prospective, not retroactive.                The parties stipulated, and the

referee     agreed,    that    Attorney         Jelinske's      18-month          suspension

should be backdated to nearly a year before the issuance of this

decision, to October 16, 2017——the date when, according to the

referee, Attorney Jelinske "resigned from his law firm."                                   We

disagree.

      ¶29    The      parties'        stipulation           provides          additional,

important information regarding this proposed retroactive date

for   the    commencement        of    the       suspension,      as     well        as   the

circumstances surrounding Attorney Jelinske's resignation from
his   law   firm.       According      to       the   exhibits     attached          to   the

parties'     stipulation,        almost      exactly      one     year       before       the

proposed     retroactive       date,       on     October    19,       2016,        Attorney

Jelinske pled no contest to three misdemeanor counts of theft

related to his work on the R.S.M. estate.                         The circuit court

imposed and stayed a sentence of five months of jail time and

placed    Attorney     Jelinske       on    probation       for   18     months.          The

circuit court ordered as a condition of probation that Attorney
Jelinske not act in a fiduciary capacity on behalf of anyone.
                                            15
                                                                       No.    2016AP1897-D



Before imposing this condition, the circuit court explained that

attorneys are "held to a higher standard" because "they're in a

position of trust.               They act as fiduciaries for other people."

After imposing this condition, the circuit court explained that

Attorney Jelinske "can't be trusted with" acting in a fiduciary

capacity.          "You have to earn your trust back," the court said.

       ¶30     Almost one year later, at a hearing on October 16,

2017        (the    proposed        retroactive       date),     the   circuit       court

apparently16 noted that Attorney Jelinske had been practicing law

notwithstanding            his     probation   condition        prohibiting    him    from

acting in a fiduciary capacity on behalf of anyone.                          The circuit

court scheduled            a November 21, 2017 hearing to discuss this

fact.17       At that hearing, the circuit court stated that it was

"very       shocked"        to     learn   that      Attorney     Jelinske    had    been

practicing           law     notwithstanding           his      probation      condition

prohibiting him from acting in a fiduciary capacity on behalf of

anyone.            The     court    rejected        Attorney    Jelinske's     attempted

justification for his post-sentencing work as an attorney:                            that
this probation condition meant only that he could not serve as a

personal representative or as a trustee, or hold client funds.

The circuit court stated that its probation condition clearly

prohibited him from acting as an attorney during the course of

       16
       We say "apparently" because the parties failed to include
a transcript of the October 16, 2017 hearing with their exhibits
to their stipulation.
       17
       The parties included a transcript of the November 21,
2017 hearing with their exhibits to the stipulation.


                                               16
                                                                        No.    2016AP1897-D



his   probation,        and    the    court      extended    Attorney          Jelinske's

probation by one year.            The court noted that it was sufficiently

troubled by Attorney Jelinske's conduct that it had considered

giving him additional jail time as a condition of probation, but

it ultimately declined to do so.

      ¶31    Given these facts, we cannot endorse the parties' and

the referee's recommendation that Attorney Jelinske's 18-month

suspension should be backdated almost a year, to October 2017.

We have held that a retroactive suspension is generally not

favored     in    the   absence      of   some   compelling       circumstance         that

mitigates the severity of the discipline required; e.g., where

the   recommended        suspension       arises    out     of    the     same    set    of

circumstances that prompted an earlier suspension.                              See In re

Disciplinary Proceedings Against Schoenecker, 2016 WI 27, ¶¶16-

17,   368 Wis. 2d 57,      878 N.W.2d 163;       In     re         Disciplinary

Proceedings        Against     Brown-Perry,        2003 WI 151,        ¶15,    267
Wis. 2d 184, 672 N.W.2d 287.               No such compelling circumstances

are present here.         Having been barred from acting as a fiduciary
as part of his October 2016 sentencing, a wide span of cases

should have made clear to Attorney Jelinske that he could not

practice law during his probationary term.                       See, e.g., Sands v.

Menard, Inc., 2010 WI 96, ¶53, 328 Wis. 2d 647, 787 N.W.2d 384

("Attorneys owe a fiduciary duty of loyalty to their clients.");

In re Law Examination of 1926, 191 Wis. 359, 362, 210 N.W. 710

(1926) ("An attorney occupies a fiduciary relationship towards

his client.").          Yet Attorney Jelinske continued to practice law
during his probationary term, stopping only after having drawn
                                           17
                                                                           No.    2016AP1897-D



the ire of the circuit court.                     We refuse to classify Attorney

Jelinske's belated compliance with the terms of his criminal

sentence as a compelling circumstance that justifies leniency

sufficient to permit him to petition for reinstatement of his

law license not long after the issuance of this decision.                                     See

SCR 22.29(1) (attorney suspended for a definite period of six

months or more is eligible to file a reinstatement petition

three months before the end of the suspension period).

       ¶32   We    turn    next    to   the    issue       of    costs.          Our   general

practice is to impose full costs on attorneys who are found to

have     committed       misconduct.          See    SCR        22.24(1m).             Attorney

Jelinske has not claimed that there are reasons to depart from

that practice in this matter, and we have not found any reason

to do so.         We therefore impose full costs, which, according to

the OLR, total $13,032.92.

       ¶33   Finally, we turn to the issue of restitution.                             The OLR

has    not   sought       restitution,         explaining         that      doing       so     is

unnecessary       because    all    restitution        issues      were      addressed         in
R.S.M.'s estate proceeding.                We agree with the OLR's reasoning.

No restitution is ordered.

       ¶34   IT IS ORDERED that the license of Thad W. Jelinske to

practice     law    in    Wisconsin     is     suspended         for   a    period       of   18

months, effective the date of this decision.

       ¶35   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Thad W. Jelinske shall pay to the Office of

Lawyer    Regulation        the    costs      of    this    proceeding,           which       are
$13,032.92.
                                             18
                                                              No.   2016AP1897-D



    ¶36   IT    IS   FURTHER    ORDERED    that   Thad   W.   Jelinske     shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.

    ¶37   IT    IS    FURTHER    ORDERED     that   compliance      with    all

conditions with this order is required for reinstatement.                    See

SCR 22.28(3).




                                     19
    No.   2016AP1897-D




1